 190317 NLRB No. 27DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent and the Petitioner each have excepted to someof the judge's credibility findings. The Board's established policy is
not to overrule an administrative law judge's credibility resolutions
unless the clear preponderance of all the relevant evidence convinces
us that they are incorrect. Standard Dry Wall Products, 91 NLRB544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully
examined the record and find no basis for reversing the findings.In his decision, the judge stated that Plant Manager Oberhaus had,on several occasions, told employee Wilson that any time employees
were on the clock they were on company time. The record shows
only that Oberhaus had on one occasion told this to Wilson.Industrial Wire Products, Inc. and Teamsters LocalUnion No. 688, affiliated with International
Brotherhood of Teamsters, AFL±CIOIndustrial Wire Products, Inc. and Anthony C.Thurston, Petitioner and Teamsters Local
Union No. 688, affiliated with International
Brotherhood of Teamsters, AFL±CIO. Cases14±CA±22235 and 14±UD±231April 28, 1995DECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn April 6, 1994, Administrative Law Judge ClaudeR. Wolfe issued the attached decision. The Respondent
filed exceptions and the General Counsel filed cross-
exceptions and a supporting brief. The Petitioner filed
exceptions, a supporting brief, and an answer to the
General Counsel's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions to the extent consistent with this decision and
to adopt the recommended Order as modified.The judge found that the Respondent promulgatedand maintained an overly broad rule restricting em-
ployees' union activities during their nonworktime.
The judge, however, dismissed the further complaint
allegation that the Respondent had discriminatorily en-
forced the rule. The General Counsel excepts to this
latter finding, and we find merit in this exception.In dismissing this allegation, the judge found thatthere was no evidence that antiunion employees and
prounion employees were treated differently. He there-
fore found no disparate treatment. In reaching this re-
sult, he described the rule as ``a ban on talking about
union matters or other matters.'' Yet the credited evi-
dence does not show that talking about other matterswas similarly restricted.Respondent's executive vice president, MohammedMassoudnia, testified that employees may talk at workas long as the talk does not interfere with work. Thisis consistent with the testimony of employees Wilson,
Wideman, and Thurston concerning the freedom to talk
while working.The record shows, however, that employees weretold that they could not talk about the Union on com-
pany time. Moreover, Plant Manager Oberhaus con-
ceded that there was a company directive forbidding
union campaigning on worktime. There is no evidence,however, of such a directive against talking about
other subjects while working. We find that this is dis-
parate treatment and that it interferes with employees'
Section 7 rights in violation of Section 8(a)(1). SageDining Service, 312 NLRB 845 (1993); Litton Systems,300 NLRB 324, 325 (1990).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Indus-
trial Wire Products, Inc., Sullivan, Missouri, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Promulgating and maintaining any rule thatprohibits employees from discussing or soliciting sup-
port for the Union during nonworktime.''2. Insert the following as paragraph 1(b) and reletterthe subsequent paragraph.``(b) Disparately enforcing its no-solicitation rulesagainst union activity.''3. Substitute the attached notice for that of the ad-ministrative law judge.ITISFURTHERORDERED
that the election held onDecember 11, 1992, in Case 14±UD±231, is set aside
and that this case is severed and remanded to the Re-
gional Director for Region 14 for the purpose of con-
ducting a new election.[Direction of Third Election omitted from publica-tion.]APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choice 191INDUSTRIAL WIRE PRODUCTS1An additional allegation of an 8(a)(1) violation appeared in thecomplaint but was withdrawn by General Counsel at hearing.To act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
promulgate or maintain any rule pro-hibiting our employees from discussing or soliciting
support for the Union during nonworktime.WEWILLNOT
disparately enforce our no-solicitationrules against union activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
advise our employees in writing that theyare free to discuss or solicit support for the Union dur-
ing nonworktime.INDUSTRIALWIREPRODUCTS, INC.Mary J. Tobey, Esq., for the General Counsel.Timothy K. Kellett, Esq., for the Respondent Employer.Brian A. Spector, Esq., for the Charging Party Union.John C. Scully, Esq., for the Petitioner.DECISIONSTATEMENTOFTHE
CASECLAUDER. WOLFE, Administrative Law Judge. This con-solidated proceeding was litigated before me at St. Louis,
Missouri, on January 28, 1994, pursuant to charges timely
filed and the complaint issued on January 14, 1993, alleging
that Industrial Wire Products, Inc. (Respondent Employer)
has violated Section 8(a)(1) of the National Labor Relations
Act (the Act) by orally promulgating, maintaining, and en-
forcing a rule prohibiting employees from discussing or so-
liciting support for Teamsters Local Union No. 688, affili-
ated with International Brotherhood of Teamsters, AFL±CIO
(the Union) on company time while permitting employees to
discuss matters unrelated to the Union while working.1OnJanuary 15, 1993, the National Labor Relations Board's Act-
ing Regional Director for Region 14 issued an order consoli-
dating Case 14±UD±231 with Case 14±CA±22235 for hear-
ing because objections to the election in Case 14±UD±231
had been filed by the Union and are concerned with the same
matters alleged as unfair labor practices in Case 14±CA±
22235. Respondent Employer disputes the allegations of un-
fair labor practices and the objections to the conduct of the
election.After considering the evidence of record, the comparativetestimonial demeanor of the witnesses appearing before me,
and the posttrial briefs of the parties, I make the followingFINDINGSAND
CONCLUSIONSI. BUSINESSOFTHERESPONDENTEMPLOYER
Respondent Employer is a Missouri corporation with anoffice and place of business in Sullivan, Missouri, and is en-
gaged in the manufacture and nonretail sale of steel wireproducts. During the 12-month period ending December 31,1992, Respondent Employer, in conducting its business oper-
ations described above, sold and shipped from its Sullivan,
Missouri facility goods valued in excess of $50,000 directly
to points outside the State of Missouri. At all material times
Respondent has been an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
The Union is a labor organization within the meaning ofSection 2(5) of the Act.III. BACKGROUNDOn August 12, 1968, the Union was certified as the collec-tive-bargaining representative of the employees in a unit of
Respondent Employer's production employees. Thereafter,
the Employer and the Union were signatory to a number of
contracts, including a contract effective from June 1, 1988,
to June 1, 1991. On September 21, 1991, employees com-
menced an economic strike which continued until July 17,
1992, when the terms of a strike settlement agreement and
new contract were ratified. The current contract is effective
from July 17, 1992, to June 1, 1994.On August 14, 1992, Anthony C. Thurston, a unit em-ployee, filed a petition in Case 14±UD±231 for an election
testing whether the unit employees wished to withdraw the
Union's authority to require under its contract with the Re-
spondent Employer that said employees make ``certain law-
ful payments'' to the Union in order to remain employees.
An election was conducted by National Labor Relations
Board agents on October 1, 1992. Objections to the election
were filed by Thurston, and the Regional Director set the
election aside. The tally of ballots made available to the par-
ties immediately upon the conclusion of the rerun election
shows the following results:Approximate number of eligible voters . . . . . 117Void ballots . . . . . . . . . . . . . . . . . . . . . . 0
Votes cast in favor of withdrawing the authorityof the bargaining representative to require,
under its agreement with the Employer, that
employees make certain lawful payments to
the Union in order to retain their jobs . . . . . 66Votes cast against the above proposition . . . . . .39
Valid votes counted . . . . . . . . . . . . . . . . . 105
Challenged ballots . . . . . . . . . . . . . . . . . . 2The Union filed objections to conduct effecting the resultsof this election on December 16, 1992, together with the
charge in Case 14±CA±22235. So matters stood when the
Regional Director consolidated the matters presently set for
hearing.IV. SUPERVISORSANDAGENTS
At all times material, the following individuals held thepositions set forth opposite their respective names and have
been supervisors of Respondent within the meaning of Sec- 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2It is well settled that the conduct of statutory supervisors, whichthese named persons are admitted to be, is attributable to their em-
ployer. See, e.g., Dorothy Shamrock Coal Co., 279 NLRB 1298,1299 (1986).3All the incidents recited by employees and responded to by su-pervisors discussed herein occurred between the October and De-
cember 1992 elections.tion 2(11) of the Act and agents of Respondent within themeaning of Section 2(13) of the Act:2Mohammad MassoudniaExecutive Vice President

Fred OberhausPlant Manager

Raymond PhegleyPersonnel Manager

Pat RaySupervisor

Mike ShibleySupervisor

Gary BemisSupervisor

Dale EdwardsSupervisor
V. ALLEGEDUNFAIRLABORPRACTICES
The complaint alleges as follows:A. About October 1992, Respondent orally promul-gated and since that time has maintained and enforced
a rule prohibiting employees from discussing or solicit-
ing support for the Union on ``Company time.''B. Since about October 1992, Respondent has per-mitted employees while working to discuss matters not
relating to the Union, while prohibiting employees from
discussing the Union while working.C. Respondent engaged in the acts and conduct de-scribed above in subparagraphs 6A and 6B to discour-
age its employees from joining and assisting the Union
or engaging in other concerted activities.Although the language of paragraph C suggests a violationof Section 8(a)(3) of the Act, the complaint only alleges the
conduct complained of violates Section 8(a)(1) of the Act.The parties agree the Respondent Employer has no writtenrules pertaining to solicitation by employees. Mohammad
Massoudnia, Respondent Employer's executive vice presi-
dent, states that employees may talk at work as long as work
is not interfered with and safety conditions are adhered to.
He does not say whether this has been communicated to all
the employees. His statement that some of the work is sen-
sitive, involves dangerous machinery, and therefore no talk-
ing is permitted while this work is being performed because
careful concentration is required is credited. He concedes that
at grievance meetings he has told employees they cannot
campaign for the Union on company time, but they can do
so on their own time. Massoudnia further testified that the
Respondent Employer defines company time as that time de-
voted to work performance, and that breaks and lunch peri-
ods are employee time. He does not say he gave this expla-
nation of company time and employee time to all of the em-
ployees aside from those present at grievance meetings.Petitioner Thurston recalls Mike Shibley, his supervisor,told him not to campaign for the Union on company time,
and further recalls Massoudnia had told employees the same
thing.3Thurston says he knows what company time is, butdoes not explain who told him what it means. In a pretrial
affidavit given to a National Labor Relations Board agent on
January 5, 1993, Thurston stated Massoudnia said employeescould not campaign for the Union during company hours, butdid not say when they could do so.Vicki Wilson, the Union's chief shop steward at the Sulli-van facility, credibly testified that during her 5 years of em-
ployment at the facility employees had been permitted to talk
about personal business so long as it did not affect their
work performance. She reports an incident that occurred
about 5 minutes before she was scheduled to begin workwhen she received a note from employee Dave Eberhart that
he wanted her to bring him a union application. She did so,
delivering it to Eberhart about 5 minutes before his shift
ended. At the time he received the application, Eberhart was
not working but was at the desk of his foreman. Wilson re-
calls that Raymond Phegley, the personnel manager, was
present and asked why Wilson stopped Eberhart from work-
ing. Wilson stated that Eberhart had been sitting at the desk
and not working. Phegley testified he saw Wilson giving a
union application to Eberhart while Eberhart was working
and that he told Wilson she could not give Eberhart the
union application because Eberhart was still working.
Phegley concedes Eberhart was walking away from the su-
pervisor's desk when Phegley came in. Noting that the inci-
dent in question took place within 5 minutes of the end of
Eberhart's shift, the agreement of Phegley's and Wilson's
testimony that Eberhart was at or in the vicinity of the super-
visor's desk when Wilson was approached by Phegley, and
the total lack of evidence Eberhart was still working, I am
persuaded Eberhart more than likely had ceased productive
work for the few minutes remaining on his shift. Phegley and
Wilson agree that Phegley told Wilson she could not give the
union application to Eberhart while he was working. In these
circumstances it seems peculiar that Phegley would complain
about Wilson giving the union application to Eberhart during
the last minutes of Eberhart's shift unless Phegley was at-
tempting to enforce the edict against union campaigning on
company time consistent with the statements Fred Oberhaus,
the plant manager, made to Wilson on several occasions that
anytime employees were on the clock they were on company
time. Oberhaus' denial that he made this statement is not
credited. He was vague, unconvincing, and the least impres-
sive witness in terms of believability who testified before
me.On another occasion, Wilson was in the lunchroom on herbreak talking to two other employees when Oberhaus,
Phegley, and Dale Edwards entered and approached her.
Oberhaus then asked Wilson why she was there and what
was she and the other two employees talking about. Wilson
replied that she had been on excused union business, which
she had, was therefore taking a late lunchbreak, and what she
was talking about was none of his business. According to
Oberhaus, he told Wilson she could not talk to these employ-
ees except during lunchtimes and breaktimes. He concedes
there was a company directive forbidding union campaigning
on worktime. According to Phegley, who is credited on this
point, the supervisors approached Wilson and the two other
employees because the other employees had overstayed their
lunchbreak and should have been returned to work. On yet
another occasion, Oberhaus instructed Wilson not to talk to
an employee concerning a grievance while she was working.
On the other hand, Gary Bemis, second-shift supervisor, re-
calls that he had once asked Wilson, when Wilson was on
his shift introducing herself to new employees, why she was 193INDUSTRIAL WIRE PRODUCTS4Bemis' testimony that he does not recall the incidents is not adenial.5There is no evidence employees clock out for breaks.6Massoudnia's credited statement that some of Respondent's workis so sensitive and dangerous that no talking is permitted while it
is being performed does not justify a rule that fairly implies no talk-
ing about the Union will be permitted at anytime while on company
time.on his shift, and told her that he did not want her introducingherself because he did not want production interrupted, but
on another occasion gave her permission to introduce herself
on his shift.Alvin White, a setup man, testified that on two occasionsGary Bemis told him not to talk about the Union on com-
pany time. Given White's testimony that once, when he was
in an argument with two other employees concerning the
Union while he was at their workstation and on another oc-
casion when he was in a similar argument concerning the
Union at another employee's workstation, that both times
Bemis told the arguers they could not have union discussions
on company time but could do so on their own time, I am
persuaded that it was the arguments that drew Bemis' atten-
tion, not the subject matter, and that this was more than like-
ly the reason for Bemis' intervention. Nevertheless, White's
testimony that Bemis said White could not talk about the
Union on company time is uncontroverted and credited.4According to Michael Wiedeman, an employee of Re-spondent for 14 years and presently the Union's secretary,
prior to the first election the Company had never objected to
private conversations among employees so long as the par-
ticipants did not stop working and were not delaying produc-
tion. Like Wilson, he recalls Oberhaus saying he was on
company time when he was on the clock and, on another oc-
casion, that anytime he was on company property was com-
pany time. Wiedeman credibly states that on November 23,
1992, Oberhaus and Edwards visited his toolroom work-station, had him remove a part from a machine in the wire
bending room, and then departed with the part and his tools.
While waiting for their return, Wiedeman walked about 25
feet to the machine where Chief Union Steward Wilson was
working. Wilson had motioned Wiedeman to join her, they
then briefly discussed a grievance. Oberhaus returned within
a few moments and, detecting Wilson and Wiedeman in this
discussion, told Wiedeman he should not talk to Wilson
without supervisory permission. Inasmuch as Wilson was in
fact working at her machine, Oberhaus' admonition of
Wiedeman in this instance does not seem unreasonable.On December 10, 1992, after hearing someone had postedmaterial obstructing view of a National Labor Relations
Board notice, Wiedeman went to examine it. Oberhaus ap-
proached Wiedeman and asked him what he was doing.
Wiedeman replied that Phegley had said posting things over
a National Labor Relations Board notice was unlawful and
he wanted to tell Phegley about this. Oberhaus told
Wiedeman that while Wiedeman was out of his work area,
as he was at this time, he had no permission to examine the
notice, talk to Phegley, or talk to employees.ConclusionsThe testimony of Massoudnia, Thurston, Wilson, andWhite establishes that Massoudnia and Respondent's super-
visors and agents, Shibley and Bemis, told employees they
could not campaign on company time. Although it may be,
as Thurston stated he understood, that some employees un-
derstood this broad injunction did not cover their breaks and
lunchtimes, there is no persuasive evidence any of Respond-
ent's officers or supervisors explained to the entire workforce when they could engage in union campaigning. More-over, the statements by Oberhaus to Wilson that anytime em-
ployees were on the clock they were on company time, and
to Wiedeman that employees were on company time anytime
they were on the clock5or on company property emphasizesthe message that employees were forbidden to engage in pro-
tected activity at anytime during the workday or, as
Oberhaus emphasized, at anytime they were on company
property. The testimony of White and Wilson establishes that
the statements of management purveying this message were
disseminated to other employees.The statements of Respondent's representatives clearlyconveyed the message that the phrases ``Company time'' and
``Company property'' covered the entire workday, including
employees' nonworktime, and the entire plant area, whether
work area or not. A rule forbidding discussing union matters
on company time and company property, which is what we
have here, is far too broad.6Respondent's oral promulgationand maintenance of such a rule had a reasonable tendency
to interfere with, restrain, and coerce employees in the exer-
cise of rights guaranteed them in Section 7 of the Act and
violates Section 8(a)(1) of the Act. 88 Transit Lines, 300NLRB 177, 183 (1990); Midland Transportation Co., 304NLRB 4, 5 (1991); Highland Yarn Mills, 313 NLRB 193(1993). The mere existence of such rules, even if not en-
forced, posits a possibility of enforcement against statutorily
protected activity and therefore reasonably tends to interfere
with and restrain employees in the exercise of their right to
engage in such activity and therefore violates Section 8(a)(1)
of the Act. See, e.g., Brunswick Corp., 282 NLRB 794, 795(1987); Blue Cross-Blue Shield of Alabama, 225 NLRB1217, 1220 (1976).The evidence of disparate treatment, i.e., the prohibition oftalk about the Union while permitting talk on other topics,
is not as convincing. The change from a practice of permit-
ting employees to talk about personal business at their
workstations so long as it did not affect their performance,
as Wilson credibly states was the case and as is consistent
with Massoudnia statement that is company policy, to a ban
on talking about union matters or other matters on company
time or on company premises, which I have found violates
Section 7 of the Act, does not in itself constitute disparate
treatment. The record simply does not show that union activ-
ists were treated any differently than other employees by the
application of the unlawful rule on solicitation. That is to
say, there is no evidence antiunion employees were treated
any better than prounion employees. Accordingly, I conclude
by a preponderance of the evidence that General Counsel has
not proven the disparate treatment allegation.VI. THEELECTIONOBJECTIONS
Matters occurring between the date of the first electionheld on October 1, 1992, and the date of the second election
held on December 11, 1992, may be considered to be objec-
tionable conduct. Singer Co., 161 NLRB 956 fn. 2 (1966). 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7I say ``rules'' advisedly because various supervisors phrased therestrictions in different ways when instructing employees.8If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''The orally promulgated and maintained employer rules,7which prohibited employees in this case from soliciting oncompany time or property, were too broad and violated Sec-
tion 8(a)(1) of the Act. In Dal-Tex Optical Co., 137 NLRB1782, 1786 (1962), the Board held that conduct violative of
Section 8(a)(1), a fortiori, interfered with the employees' ex-
ercise of a free and untrammeled choice in a representation
election. This strict policy has been modified to the extent
that it will not be applied in cases where ``it is virtually im-
possible to conclude that the misconduct could have affected
the election results,'' and in making the determination wheth-
er or not a respondent's misconduct could have affected the
results of an election, the Board considered ``the number of
violations, their severity, the extent of dissemination, the size
of the unit, and other relevant factors.'' See Gonzales Pack-ing Co., 304 NLRB 805 (1991), citing Clark Equipment Co.,278 NLRB 498, 505 (1986). The maintenance of an overly
broad rule against solicitation has been found to interfere
with free voter choice in an election in company with other
violations of the Act. Midland, supra. In the instant case thepromulgation and maintenance of the unlawful rule stands
alone as alleged interference with the conduct of the second
election. In reaching this conclusion, I have noted there were
approximately 117 eligible voters in the December election
and that 66 of the 105 votes counted favored the proposition
to withdraw the authority of the Union, under its contract
with the Respondent Employer, to require that employees
make certain lawful payments to the Union in order to retain
their jobs. Thirty-nine opposed. The opposition would have
needed 15 more votes to prevail if the 2 challenged ballots
were counted and only 14 more if they were not. In addition
to the four employees who testified concerning statements by
Respondent's supervisors that I have found set forth unlawful
restrictions on solicitation, several other employees were
made aware of those statements by Wilson and White. In
these circumstances, I cannot find that it is virtually impos-
sible to conclude Respondent's violation of Section 8(a)(1)
could have effected the election results. Add to this the well
known fact that the National Labor Relations Board has al-
ways jealously guarded the sanctity of its elections in the in-
terest of assuring employees the opportunity to make a free,
secret, and untrammeled choice among the options presented
by the ballot. Hence, I conclude that in the interest of ensur-
ing these free and untrammeled choices I must find, and I
do find, that Respondent's unlawful conduct interfered with
free voter choice in the December 11, 1992 election and thatelection must therefore be set aside and a new election con-ducted.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended8ORDERThe Respondent, Industrial Wire Products, Inc., Sullivan,Missouri, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Promulgating and maintaining any rule that restrictsemployee union activities during their free time.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights pro-
tected by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind the orally promulgated rules on solicitationthat have been found unlawful in this decision, and advise
all its employees in writing that this has been done.(b) Post at its Sullivan, Missouri facility copies of the at-tached notice marked ``Appendix.''9Copies of the notice, onforms provided by the Regional Director for Region 14, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERRECOMMENDED
that the election conductedon December 11, 1992, be set aside, and that Case 14±UD±
231 be severed from Case 14±CA±22235 and remanded to
the Regional Director to hold a new election when he deems
it appropriate.